Exhibit 10.3

 

Execution Copy

 

Newton Acquisition, Inc.

 

September 30, 2005

 

Re:  Opportunity to Acquire Shares

 

Dear Neiman Marcus Executive,

 

As you know, The Neiman Marcus Group, Inc. (“NMG”) is in the process of
undergoing a change of control, and following the change of control, 100% of its
outstanding shares will be owned by an entity called Newton Acquisition, Inc.
(“Newco”).  This transaction is pursuant to an Agreement and Plan of Merger,
dated as of May 1, 2005, by and among Newco, Newton Acquisition Merger Sub, Inc.
and NMG (the “Merger Agreement”).  Although a delay is possible, we expect that
the closing of the transaction will occur on October 6, 2005 (the “Closing”).

 

We are pleased to offer you the opportunity to invest in shares of common stock
of Newco (the “Shares”) on the terms and conditions set out below.  As further
described below, to the extent that you own shares of NMG as a capital asset,
you are being given the opportunity to invest on a tax-deferred basis by
“rolling over” a portion of these shares (any such shares being rolled over, the
“Rollover Shares”).  In addition, you are being offered the opportunity to make
a cash contribution as set forth in Section 3 and the Acceptance Form (your
“Cash Contribution”).

 

1.             Merger Consideration; Rollover Shares.  As a result of the
transactions contemplated by the Merger Agreement, absent an election to
contribute or “rollover” the Rollover Shares as contemplated in this agreement
(this “Agreement”), you would be entitled, with respect to your Rollover Shares,
to the “Merger Consideration” (as defined in the Merger Agreement) for each such
Rollover Share (the aggregate such amount that you would be entitled to receive
with respect to your Rollover Shares, the “Rollover Merger Consideration”).  As
a technical matter, the Rollover Merger Consideration that is payable to you in
the absence of a rollover election would be distributed by NMG.  By completing
the Acceptance Form below, you agree to, and instruct Newco and NMG to use their
reasonable efforts to, roll over your Rollover Shares into the Shares in lieu of
receiving the Rollover Merger Consideration in cash.  Upon your instruction,
this rollover will occur as set forth below in “Sale and Purchase of Shares;
Rollover Mechanics”, and will ultimately result in your Rollover Shares being
contributed to Newco in exchange for the Shares.

 

2.             Sale and Purchase of Shares; Rollover Mechanics.  By completing
and returning the Acceptance Form below, you agree to, immediately prior to the
Closing, contribute your Rollover Shares to Newco and agree to forego any
Rollover Merger Consideration (and any Merger Consideration you are using to
satisfy your Cash Contribution) to which you would otherwise have been entitled
absent an election to invest in the Shares.  The Rollover Shares so contributed
will be canceled and retired without any conversion thereof or payment or

 

--------------------------------------------------------------------------------


 

distribution thereon, as set forth in Section 2.1(b) of the Merger Agreement. In
exchange for the Rollover Shares and your Cash Contribution, you will receive
such number of Shares having an aggregate value equal to the amount of your
investment as indicated on the Acceptance Form.  You will be the holder of
record of the Shares as of the Closing, whether or not Newco issues physical
certificates to you.  This offer is conditioned upon the occurrence of the
Closing.  If the Closing does not occur, this Agreement will be canceled and
will be of no force and effect.

 

3.             Form of Consideration.  If you choose to invest in the Shares,
(i) you must invest a minimum of $50,000, and (ii) you must first satisfy your
investment of the Rollover Shares by contributing all NMG shares that you
purchased from NMG on October 29, 2004 under the NMG 1997 Stock Incentive Plan
for $60.83 (the “10/29 Rollover Shares”), if you hold any such shares. 
Thereafter, any additional investment of the Rollover Shares may be satisfied by
rolling over other NMG shares that you hold as a capital asset (e.g., shares you
acquired on the market or shares you acquired by exercising stock options, but
not including restricted stock or stock units), if any, or by making your Cash
Contribution.  Your Cash Contribution will automatically be deducted from your
after-tax merger proceeds (e.g., from any cash payment of the Merger
Consideration to which you may be entitled with respect to equity or
equity-based interests other than those being rolled over pursuant to this
Agreement), provided that if such proceeds are insufficient, any shortfall must
be received by wire transfer by the close of business on the day before the
Closing (wire information will be provided to you).   With respect to the 10/29
Rollover Shares, you hereby authorize NMG to take such action as may be
necessary to cause these shares to be rolled over.  Delivery of any other
Rollover Shares will occur as follows: (x) with respect to Rollover Shares for
which physical certificates were delivered to you, by delivering the physical
certificates that were so issued; and (y) with respect to Rollover Shares you
hold through a brokerage account, by having the brokerage firm by which such
Rollover Shares are held transfer these Rollover Shares to an account
established in Newco’s name (the “Newco Account”) (transfer information will be
provided to you).  The Rollover Shares must be credited to the Newco Account
before 12:00 p.m., Wednesday, October 5, 2005, which means that you should
instruct your broker to initiate the transfer by 12:00 p.m. on Tuesday,
October 5, 2005.

 

4.             Acceptance and Closing; Conditions.  You may accept this offer
and the terms of this Agreement by completing and returning the Acceptance
Form below, in which case the closing of the acquisition of the Shares will
occur immediately after the Closing.  This offer is conditioned upon the
occurrence of the Closing.  If the Closing does not occur on or before
October 17, 2005 (the “Closing Deadline”), this Agreement will be canceled and
you will have no rights with respect hereto and any Rollover Shares that you
have transferred or cash payment that you have made pursuant to Section 3 will
be returned to you; provided, that if Newco determines on or before the Closing
Deadline and in good faith that the Closing is likely to occur on or before
October 31, 2005, the Closing Deadline shall automatically be extended to
October 31, 2005.

 

5.             Limitation.  Newco, in its discretion, may limit the number of
Shares that you may purchase, and therefore may choose not to accept the full
amount of your investment election.  Rollover Shares not so accepted pursuant to
the preceding sentence will be treated in accordance with the provisions of the
Merger Agreement.

 

2

--------------------------------------------------------------------------------


 

6.             Vesting.  Your Shares when issued will be fully vested.

 

7.             Stockholders’ Agreement.  By completing and returning the
Acceptance Form below, you agree to become a party to the Management
Stockholders’ Agreement, a draft of which is attached hereto as Annex A, as may
be amended from time to time in accordance with its terms (the “Stockholders’
Agreement”) and you will be subject to the terms and conditions thereof with
respect to your Shares; provided that the Shares shall not be subject to the
call right in Section 3(b).  Newco agrees that it will, and that it will cause
the Majority Holders (as defined below) to, also become a party to the
Stockholders’ Agreement.

 

8.             Tax Reporting.  It is intended that your contribution of the
Rollover Shares, if any, shall be treated as a tax-free transfer under
Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

All discussions of U.S. federal tax considerations in this document have been
written to support the marketing of the Shares.  Such discussions were not
intended or written to be used, and cannot be used by any taxpayer, for the
purpose of avoiding U.S. federal tax penalties.  You should consult your own tax
advisers in determining the tax consequences of the rollover and of holding the
Shares, including the application to your particular situation of the U.S.
federal tax considerations discussed herein, as well as the application of
state, local, foreign, or other tax laws.

 

9.             Representations; Acknowledgements.  By signing below and
completing and returning the Acceptance Form, you hereby represent and warrant
to Newco and NMG that:

 

(i)            you have the requisite power, authority and capacity to execute
this Agreement and to deliver or cause to be delivered the Rollover Shares, to
perform your obligations under this Agreement and to consummate the transactions
contemplated hereby;

 

(ii)           the Acceptance Form has been duly and validly executed and
delivered by you and constitutes your legal, valid and binding obligation,
enforceable against you in accordance with its terms, except to the extent that
such validly binding effect and enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally;

 

(iii)          the Shares are being acquired for your own account, for
investment purposes only and not with a view to or in connection with any
distribution, reoffer, resale, public offering or other disposition thereof not
in compliance with the Securities Act of 1933 (the “Securities Act”), as may be
amended from time to time, or any applicable United States federal or state
securities laws or regulations;

 

(iv)          you are an “accredited investor”, as defined in Rule 501(a) under
the Securities Act, which means you are:

 

a.     A person whose individual net worth, or joint net worth with your spouse,
exceeds $1,000,000;         OR

 

3

--------------------------------------------------------------------------------


 

b.     A person whose income exceeded $200,000 in each of the two most recent
years, or joint income with your spouse exceeded $300,000 in each of those
years, and you have a reasonable expectation of reaching the same income level
in this year;

 

(v)           you possess such expertise, knowledge, and sophistication in
financial and business matters generally, and in the type of transaction in
which NMG and Newco propose to engage in particular;

 

(vi)          you have had access to all of the information and individuals with
respect to the Shares and your investment that you deem necessary to make a
complete evaluation thereof;

 

(vii)         you have had an opportunity to consult an independent tax and
legal advisor and your decision to acquire the interest for investment has been
based solely upon your evaluation;

 

(viii)        you are aware that the Internal Revenue Service or other relevant
taxing authority may take a position regarding the rollover contemplated in this
Agreement and/or the tax classification of Newco and the Shares contrary to that
intended by Newco as provided in this Agreement and you shall be solely
responsible for any and all tax or other liabilities that may result from the
IRS’s or other relevant taxing authority’s position; and

 

(ix)           you are aware that the Stockholders’ Agreement provides
significant restrictions on your ability to dispose of the Shares.

 

By electing to contribute the Rollover Shares pursuant to this Agreement, you
acknowledge that you are instructing Newco and its affiliates to distribute to
you, following the Closing, Shares in Newco instead of cash, as described above,
and you hereby acknowledge that you do not have, and will not assert that you
have, any claim against Newco, the Majority Holders (as defined below) or their
respective affiliates to receive the Merger Consideration or any other payment
in exchange for the Rollover Shares, except as contemplated herein.  You further
acknowledge that any tax bonus to make up for the differential between
short-term and long-term capital gains rates that otherwise would be paid to you
will not be so paid on the 10/29 Rollover Shares.

 

The “Majority Holders” shall mean, collectively or individually, TPG Partners
III, L.P., TPG Partners IV, L.P., Warburg Pincus Private Equity VIII, L.P.,
Warburg Pincus Netherlands Private Equity VIII I, C.V. and Warburg Pincus
Germany Private Equity VIII K.G and their respective successors and assigns.

 

10.           Other NMG Interests.  You acknowledge that any other equity or
equity-based interests that you hold in NMG that you do not elect to roll over,
or which are not accepted for rollover for any reason pursuant to this
Agreement, will be treated in accordance with the Merger Agreement.

 

11.           Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

4

--------------------------------------------------------------------------------


 

12.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

*              *              *              *              *

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

Please sign your name on the space provided below and please indicate whether
and how you would like to invest in Newco by completing and executing the
Acceptance Form attached to the end of this Agreement.  Please return an
executed copy of this Agreement and the Acceptance Form in original form or by
FAX no later than 1:00 p.m. (Central Daylight Time) on Monday, October 3, 2005
to the attention of Marita O’Dea, The Neiman Marcus Group, 1618 Main Street
Dallas, TX 75201. The fax number is 214-743-7605.  (If you fax your election
form on Monday, the original should be delivered to Marita O’Dea no later than
Wednesday, October 5, 2005).

 

 

Sincerely,

 

 

 

 

 

 

 

 

Newton Acquisition, Inc.

 

By:

David Spuria

 

 

Title:

Vice President

 

 

 

Agreed to and Accepted by:

 

 

 

 

 

 

 

 

Signature

 

 

 

Please print your name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By execution below, NMG and its respective affiliates agree, if so directed by
you, to use reasonable efforts to effect a rollover pursuant to this Agreement
as a tax-free distribution under section 351 of the Code, unless otherwise
required pursuant to a final determination, as defined in Section 1313 of the
Code:

 

 

 

 

 

 for The Neiman Marcus Group, Inc.

By:

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------